Exhibit 99.2 EXECUTION COPY PURCHASE, WARRANTIES and SERVICING AGREEMENT Between MORTGAGE ASSET SECURITIZATION TRANSACTIONS, INC. as Purchaser and SUNTRUST MORTGAGE, INC. as Seller Dated as of July 1, 2007 TABLE OF CONTENTS Page ARTICLE I DEFINITIONS 1 Section 1.01 Defined Terms. 1 ARTICLE II SERVICING OF MORTGAGE LOANS; RECORD TITLE AND POSSESSION OF MORTGAGE FILES; BOOKS AND RECORDS; DELIVERY OF MORTGAGE LOAN DOCUMENTS 14 Section 2.01 Agreement to Purchase. 14 Section 2.02 Purchase Price. 14 Section 2.03 Servicing of Mortgage Loans. 15 Section 2.04 Record Title and Possession of Mortgage Files; Maintenance of Servicing Files. 15 Section 2.05 Books and Records. 16 Section 2.06 Transfer of Mortgage Loans. 16 Section 2.07 Examination of Mortgage Files; Delivery of Mortgage Loan Documents. 17 Section 2.08 Quality Control Procedures. 19 ARTICLE III REPRESENTATIONS AND WARRANTIES OF THE SELLER; REPURCHASE; REVIEW OF MORTGAGE LOANS 19 Section 3.01 Representations and Warranties of the Seller. 19 Section 3.02 Representations and Warranties as to Individual Mortgage Loans. 21 Section 3.03 Repurchase; Substitution; Set-off. 27 Section 3.04 Repurchase of Convertible Mortgage Loans. 28 Section 3.05 Repurchase of Mortgage Loans With Early Payment Defaults. 29 ARTICLE IV ADMINISTRATION AND SERVICING OF MORTGAGE LOANS 29 Section 4.01 Seller to Act as Servicer. 29 Section 4.02 Collection of Mortgage Loan Payments. 32 Section 4.03 Realization Upon Defaulted Mortgage Loans. 32 Section 4.04 Establishment of Custodial Accounts; Deposits in Custodial Accounts. 33 Section 4.05 Permitted Withdrawals From the Custodial Account. 35 Section 4.06 Establishment of Escrow Accounts; Deposits in Escrow Accounts. 36 Section 4.07 Permitted Withdrawals From Escrow Account. 36 Section 4.08 Payment of Taxes, Insurance and Other Charges; Maintenance of Primary Mortgage Insurance Policies; Collections Thereunder. 37 Section 4.09 Transfer of Accounts. 38 Section 4.10 Maintenance of Hazard Insurance. 38 Section 4.11 Maintenance of Mortgage Impairment Insurance Policy. 39 Section 4.12 Fidelity Bond, Errors and Omissions Insurance. 39 i Section 4.13 Title, Management and Disposition of REO Property. 40 Section 4.14 Notification of Maturity Date. 42 Section 4.15 Notification of Adjustments. 42 Section 4.16 Compliance with REMIC Provisions. 42 ARTICLE V PAYMENTS TO THE PURCHASER 43 Section 5.01 Distributions. 43 Section 5.02 Statements to the Purchaser. 43 Section 5.03 Monthly Advances by the Seller. 44 Section 5.04 Liquidation Reports. 45 ARTICLE VI GENERAL SERVICING PROCEDURES 45 Section 6.01 Assumption Agreements. 45 Section 6.02 Satisfaction of Mortgages and Release of Mortgage Files. 46 Section 6.03 Servicing Compensation. 47 Section 6.04 Annual Statement as to Compliance; Annual Independent Certified Public Accountants’ Servicing Report. 47 Section 6.05 RESERVED. 49 Section 6.06 Purchaser’s Right to Examine Seller Records. 49 ARTICLE VII REPORTS TO BE PREPARED BY SELLER 49 Section 7.01 Seller Shall Provide Information as Reasonably Required. 49 ARTICLE VIII THE SELLER 50 Section 8.01 Indemnification. 50 Section 8.02 Merger or Consolidation of the Seller. 50 Section 8.03 Limitation on Liability of the Seller and Others. 51 Section 8.04 Seller Not to Assign or Resign. 51 Section 8.05 No Transfer of Servicing. 51 ARTICLE IX DEFAULT 52 Section 9.01 Events of Default. 52 Section 9.02 Waiver of Defaults. 53 ARTICLE X TERMINATION 54 Section 10.01 Termination. 54 Section 10.02 Termination Without Cause. 54 ARTICLE XI MISCELLANEOUS PROVISIONS 54 Section 11.01 Successor to the Seller. 54 Section 11.02 Amendment. 55 Section 11.03 Recordation of Agreement. 55 Section 11.04 Governing Law. 55 Section 11.05 Notices. 56 Section 11.06 Severability of Provisions. 56 Section 11.07 Exhibits. 57 Section 11.08 General Interpretive Principles. 57 ii Section 11.09 Reproduction of Documents. 57 Section 11.10 Recordation of Assignments of Mortgage. 58 Section 11.11 Assignment by Purchaser. 58 Section 11.12 No Partnership. 58 Section 11.13 Execution; Successors and Assigns. 58 Section 11.14 Entire Agreement. 58 Section 11.15 No Solicitation. 59 Section 11.16 Closing. 59 Section 11.17 Cooperation of Seller with a Reconstitution. 61 Section 11.18 Financial Statements. 62 Section 11.19 Mandatory Delivery; Grant of Security Interest. 62 Section 11.20 Intention of the Parties. 63 Section 11.21 Waivers. 63 Section 11.22 Further Agreements. 63 Section 11.23 Reproduction of Documents. 63 Section 11.24 No Petition. Limited Recourse. 63 ARTICLE XII COMPLIANCE WITH REGULATION AB 64 Section 12.01 Intent of the Parties; Reasonableness. 64 Section 12.02 Additional Representations and Warranties of the Seller. 65 Section 12.03 Information to Be Provided by the Seller. 66 Section 12.04 Servicer Compliance Statement. 71 Section 12.05 Report on Assessment of Compliance and Attestation. 71 Section 12.06 Use of Subservicers and Subcontractors. 72 Section 12.07 Indemnification; Remedies. 73 Section 12.08 Third Party Beneficiary. 76 EXHIBIT A: [RESERVED] A-1 EXHIBIT B: CONTENTS OF MORTGAGE FILE B-1 EXHIBIT C: CUSTODIAL ACCOUNT/ESCROW ACCOUNT LETTER AGREEMENTS C-1 EXHIBIT D: UNDERWRITING GUIDELINES AS OF INITIAL CLOSING DATE D-1 EXHIBIT E: SELLER'S OFFICER'S CERTIFICATE E-1 EXHIBIT F: FORM OF OPINION OF COUNSEL TO THE SELLER F-1 EXHIBIT G: SECURITY RELEASE CERTIFICATION G-1 EXHIBIT H1: ASSIGNMENT AND CONVEYANCE H1-1 EXHIBIT I: [RESERVED] I-1 EXHIBIT J: FORM OF ANNUAL CERTIFICATION J-1 EXHIBIT K SERVICING CRITERIA TO BE ADDRESSED IN ASSESSMENT OF COMPLIANCE K-1 iii This Purchase, Warranties and Servicing Agreement, dated as of July 1, 2007 is executed between Mortgage Asset Securitization Transactions, Inc., a Delaware corporation with offices at 1285 Avenue of the Americas, New York NY 10019 as Purchaser (the “Purchaser”), and SunTrust Mortgage, Inc. a Virginia corporation with offices at 901 Semmes Avenue, Richmond, Virginia 23224, as seller and servicer (the “Seller”). WHEREAS, the Purchaser desires to purchase from the Seller and the Seller desires to sell to the Purchaser, from time to time, certain Mortgage Loans that shall be specified on (i) the related Mortgage Loan Schedule attached to the related Assignment & Conveyance in the form attached hereto as Exhibit H1, pursuant to the terms of a related letter agreement by and between the Seller and the Purchaser each, a “Purchase Price and Terms Letter”); WHEREAS, each of the Mortgage Loans is secured by a mortgage, deed of trust or other security instrument creating a first lien on a residential dwelling located in the jurisdiction indicated on (i) the related Mortgage Loan Schedule, which is to be annexed to the related Assignment and Conveyance in the form attached hereto as Exhibit H1; and WHEREAS, the Purchaser and the Seller wish to prescribe the representations and warranties of the Seller with respect to itself and the Mortgage Loans and the management, servicing and control of the Mortgage Loans; NOW, THEREFORE, in consideration of the premises and mutual agreements set forth herein, and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the Purchaser and the Seller agree as follows: ARTICLE I DEFINITIONS Section 1.01 Defined Terms. Whenever used in this Agreement, the following words and phrases, unless the context otherwise requires, shall have the following meaning specified in this Article: Accepted Servicing Practices:With respect to any Mortgage Loan, those mortgage servicing practices (including collection procedures) of prudent mortgage banking and mortgage lending institutions which service mortgage loans of the same type as such Mortgage Loan in the jurisdiction where the related Mortgaged Property is located, and which are in accordance with applicable law and FNMA and/or FHLMC servicing practices and procedures. Agreement:This Purchase, Warranties and Servicing Agreement including all exhibits hereto, amendments hereof and supplements hereto. Appraised Value:The value set forth in an appraisal made in connection with the origination of the related Mortgage Loan as the value of the Mortgaged Property. Assignment:An individual assignment of the Mortgage, notice of transfer or equivalent instrument, in recordable form, sufficient under the laws of the jurisdiction wherein the related Mortgaged Property is located to reflect of record the sale or transfer of the Mortgage Loan. Assignment and Conveyance:An assignment and conveyance of the Mortgage Loans purchased on a Closing Date in the form annexed hereto as Exhibit H1. Business Day:Any day other than:(i) a Saturday or Sunday, or (ii) a legal holiday in the Commonwealth of Virginia or in the state of New York, or (iii) a day on which banks in the Commonwealth of Virginia or in the state of New York are authorized or obligated by law or executive order to be closed. Closing Date:The date or dates, set forth in the related Purchase Price and Terms Letter, on which, from time to time, the Purchaser shall purchase and the Seller shall sell the Mortgage Loans listed on the related Mortgage Loan Schedule. Code:The Internal Revenue Code of 1986, as amended. Condemnation Proceeds:All awards or settlements in respect of a Mortgaged Property, whether permanent or temporary, partial or entire, by exercise of the power of eminent domain or condemnation, to the extent not required to be released to a Mortgagor in accordance with the terms of the related Mortgage Loan Documents. Commission:The United States Securities and Exchange Commission. Convertible Mortgage Loan:Any individual adjustable rate Mortgage Loan purchased pursuant to this Agreement which contains a provision whereby the Mortgagor is permitted to convert the Mortgage Loan to a fixed rate Mortgage Loan in accordance with the terms of the related Mortgage Note. Credit Score:The credit score for each Mortgage Loan shall be the minimum of two credit bureau scores obtained at origination or such other time by the Seller.If two credit bureau scores are obtained, the Credit Score will be the lower score.If three credit bureau scores are obtained, the Credit Score will be the middle of the three.When there is more than one applicant, the lowest of the applicants Credit Scores will be used.There is only one (1) score for any loan regardless of the number of borrowers and/or applicants.The minimum Credit Score for all Mortgage Loans will be in accordance with the Underwriting Guidelines (as defined below). Custodial Account:Each separate demand account or accounts created and maintained pursuant to Section 4.04 and shall be established at an Eligible Institution, in the name of the Person that is the “Purchaser” with respect to the related Mortgage Loans.Such accounts shall be held as a special deposit by the depository institution maintaining the related accounts in a fiduciary capacity, separate and apart from its funds or general assets and shall not be held in any capacity that would create a debtor-creditor relationship between the depository institution maintaining the accounts and the Seller or the Purchaser. 2 Cut-off Date:The first day of the month in which the related Closing Date occurs, or such other date as shall be specified in the related Purchase Price and Terms Letter. Depositor:With respect to any Securitization Transaction, the person identified in writing to the Seller by the Purchaser as the depositor for such transaction. Determination Date:The 15th day (or if such 15th day is not a Business Day, the Business Day immediately preceding such 15th day) of the month of the related Remittance Date. Due Date:The day of the month on which the Monthly Payment is due on a Mortgage Loan, exclusive of any days of grace. Due Period:With respect to any Remittance Date, the period commencing on the second day of the month preceding the month of such Remittance Date and ending on the first day of the month of the Remittance Date. Electronically:As it applies to any record, communication, data, signature, including but not limited to any manifestation of assent, such as “clicking” on an on screen icon, word or graphic, shall mean any digital, analog, optical or magnetic means, method, or process now known or hereafter developed, used to evidence such item or event. Eligible Account:Any of: (i) an account or accounts maintained with a federal or state chartered depository institution or trust company the short term unsecured debt obligations of which (or, in the case of a depository institution or trust company that is the principal subsidiary of a holding company, the debt obligations of such holding company) have either (a) a rating of at least “A-2” by Standard & Poor’s at the time any amounts are held on deposit therein, if the amounts on deposit are to be held in the account for no more than 30 days and are not intended to be used as credit enhancement (provided, that if such rating falls below “A-2” by S&P, funds in such account shall immediately be transferred to an otherwise Eligible Account) or (b) the highest short term ratings of each Rating Agency at the time any amounts are held on deposit therein, if the amounts on deposit are to be held in the account for more than 30 days or are intended to be used as credit enhancement, or (ii) a non interest bearing segregated trust account or accounts maintained with (a) the trust department of a federal or state chartered depository institution or (b) a trust company, acting in its fiduciary capacity (provided, that if such rating falls below the highest short-term rating by such Rating Agency, funds in such account shall immediately be transferred to an otherwise Eligible Account) or (iii) any other account acceptable to each Rating Agency. Eligible Institution:An institution having (i) the highest short term debt rating, and one of the two highest long term debt ratings of the Rating Agencies, (ii) with respect to any Custodial Account, an unsecured long term debt rating of at least one of the two highest unsecured long term debt ratings of the Rating Agencies or (iii) with respect to any Custodial Account in which buydown funds are deposited, the highest long term debt rating by the Rating Agency. Equity Take Out Refinanced Mortgage Loan:A Refinanced Mortgage Loan the proceeds of which were in excess of the outstanding principal balance of the existing mortgage loan. 3 Escrow Account:Each separate trust account or accounts created and maintained pursuant to Section 4.06 which shall be established at an Eligible Institution, in the name of the Person that is the “Purchaser” with respect to the related Mortgage Loans. Escrow Payments:With respect to any Mortgage Loan, the amounts constituting ground rents, taxes, assessments, water rates, sewer rents, municipal charges, mortgage insurance premiums, fire and hazard insurance premiums, condominium charges, and any other payments required to be escrowed by the Mortgagor with the mortgagee pursuant to the Mortgage or any other document. Event of Default:Any one of the conditions or circumstances enumerated in Section 9.01. Exchange Act:The Securities Exchange Act of 1934, as amended. FDIC:The Federal Deposit Insurance Corporation, or any successor thereto. FHLMC:Freddie Mac, formerly know as the Federal Home Loan Mortgage Corporation, or any successor thereto. FHLMC Guides:The Freddie Mac Sellers’ Guide and the Freddie Mac Servicers’
